Per Curiam:

This is an original action of quo warranto, brought by the state on the relation of the attorney-general to oust the city of Pittsburg from the exercise of certain assumed and unwarranted corporate powers, namely, the imposition and collection of a license tax upon the business of selling and keeping for sale intoxicating liquors in a manner forbidden by law, and also authorizing and licensing bawdy-houses and houses of ill fame and the collection of money from the keepers and inmates of these places for the privilege of carrying on the illicit business. It was alleged that the city officers exercised these unwarranted powers and collected license taxes for these *849proscribed privileges as fines and forfeitures in simulated prosecutions, brought at stated times under certain invalid city ordinances.
The report of the commissioner, appointed to take the testimony, has been made and the case finally submitted on the evidence and a brief in behalf of the state. Although the charges in the petition are not directly admitted, the testimony sustaining them is abundant and convincing. The sufficiency of the evidence is not contested here, nor has any attempt been made to defend or excuse the unlawful actions of the city officers.
Judgment is rendered in favor of the state against the city as prayed for in the plaintiff’s petition.